DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/26/2020. The examiner acknowledges the amendments to claims 1, 5, 7, and 21. Claims 8, 11-13, 20, 25, 27, and 29 are cancelled. Claims 1-7, 9-10, 14-19, 21-24, 26, and 28 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 01/26/2021, with respect to the USC 103 rejections of claims 1-7, 9-10, 14-19, 21-24, 26, and 28 have been fully considered and are persuasive.  The USC 103 rejections of claims 1-7, 9-10, 14-19, 21-24, 26, and 28 have been withdrawn. 

Claims 1-7, 9-10, 14-19, 21-24, 26, and 28 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because it comprises allowable subject matter pertaining to a processor of the device is configurable to perform a first rhythm analysis of an ECG signal in a first manner when a breathing alert criterion is met to determine whether a shock criterion is met, and perform a second rhythm analysis with the first rhythm analysis and at least one more analysis that is included in the first set of analysis when the breathing alert criterion is not met in order to determine if the shock criterion is met.

US 20160074667 A1 to Sullivan, et al. (hereinafter Sullivan) is mentioned because it discloses a device configurable for performing either a first or second rhythm analysis (Fig 5). However, the decision is based on a motion event, not a breathing alert criterion related to a rate-of-change of a breathing parameter.
Claims 2-7, 9-10, 14-19, 21-24, 26, and 28 are allowed for depending upon the allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791